                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

H.H. Franchising Systems, Inc.,

       Plaintiff,

               v.                                         Case No. 1:18cv019

Frederick T. Patterson, et al.,                           Judge Michael R. Barrett

       Defendants.

                                          ORDER

       This matter is before the Court on the Report and Recommendation filed by the

Magistrate Judge on September 12, 2018 (Doc. 10).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the Report and Recommendation in a timely manner. United States v.

Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the Magistrate Judge=s Report

and Recommendation have been filed.

       Accordingly, it is ORDERED that the Report and Recommendation of the

Magistrate Judge is hereby ADOPTED. The Plaintiff’s Motion for Default Judgement

(Doc. 8) is DENIED consistent with the recommendation by the Magistrate Judge.

       IT IS SO ORDERED.


                                                        s/Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court




                                              1
